Citation Nr: 9902393	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-43 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for a psychiatric 
disability and for a disability of the cervical spine. 

The record reflects that the issues presented on appeal were 
initially raised in April 1995, and that these issues were 
initially denied in a June 1995 rating action.  The veteran 
filed a Notice of Disagreement in July 1995.  In an August 
1996 rating action the issues were framed as whether new and 
material evidence had been presented with which to reopen the 
claims of entitlement to service connection for a psychiatric 
disability and for a neck disability.   Thereafter, a 
Statement of the Case was issued in August 1996.  The United 
States Court of Veterans Appeals has held that, where VA has 
failed to comply with statutorily-mandated procedural 
requirements, such as providing the claimant with notice of 
denial of a claim, the one-year period for filing a notice of 
disagreement did not begin to run, and the denial did not 
become final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995); Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Since a 
Statement of the Case was not filed following the June 1995 
rating action denying the claims, that rating action did not 
become final and the issues were incorrectly framed in the 
August 1996 rating action.  Thus the issues for consideration 
on appeal are entitlement to service connection for a 
psychiatric disability and for a disability of the neck.  

A decision has been made as to the claim of entitlement to 
service connection for a disability of the cervical spine.  
However, the Board has determined that the issue of 
entitlement to service connection for a psychiatric 
disability requires additional evidentiary development, and 
therefore that claim has been remanded as will be further 
explained herein. 


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
complaints, findings, treatment or for a diagnosis of an 
injury or disability of the neck and cervical spine.  

2.  The veteran has not presented competent medical evidence 
which establishes an etiological relationship between a 
currently claimed disability of the cervical spine, and 
service or any incident of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for disability of 
the cervical spine.  38 U.S.C.A. § 5107(a); (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a disability of the cervical spine.  She maintains that this 
disability resulted from fall from a helicopter which 
occurred while performing maintenance on a helicopter during 
service in 1978.  

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in May 1977, evaluation of the spine 
and the head, face, neck and scalp was normal.  An entry 
dated in early August 1978 indicated that the veteran 
sustained a left side injury following a 10 to 15 foot fall 
from a helicopter.  The record reflected that there was no 
loss of consciousness, but that the veteran complained of 
sharp belly pain and injury to the left wrist.  The 
assessment was a fracture of the left wrist and a fracture of 
the ninth and tenth left ribs as well as contusions of the 
back and arms.  The service medical records were negative for 
complaints, findings, treatment, or a diagnosis of a 
disability of the cervical spine or neck.  The separation 
examination conducted in April 1980 revealed that an 
evaluation of the head, face neck and scalp and the spine was 
normal.

Post service, the veteran underwent a VA examination in July 
1980.  At that time, she complained of left arm and wrist 
problems.  No complaints, findings or a diagnosis of problems 
pertaining to the neck or cervical spine were made.

The veteran filed her original claim of entitlement to 
service connection for a neck disability in April 1995.  She 
indicated that her neck was injured due to a fall from a 
helicopter which occurred during service in August 1978.  The 
claim was denied by rating action of June 1995; as the RO 
determined that the claim was not well grounded because the 
service medical records were negative for evidence of a neck 
injury sustained in service.

Private medical records dated from 1993 to 1995 were received 
for the record.  A record dated in May 1993 reflected that 
the veteran was seen for complaints of intractable neck and 
right upper extremity pain.  She gave a history of chronic 
posterior neck pain and indicated that she was not sure what 
had caused her symptoms, but felt that it could have been due 
to an altercation which occurred in January 1993.  The 
impression was chronic cervical radiculopathy right C6 nerve 
root secondary to herniated disc.  

The veteran was seen for complaints of increased neck pain in 
July 1994, at which time she reported that she had been in 
several car accidents and had been beaten up a few times.  
The impression was chronic cervical strain with exacerbation, 
and the doctor recommended that the veteran wear a cervical 
collar. 

The veteran presented testimony at a Board hearing held in 
July 1998.  She testified that during service she had fallen 
off of a helicopter she was working on and that her problems 
began after this incident.  She stated that she thought she 
had hurt her neck in service because the doctor who had 
treated her for arm injuries following her fall from the 
helicopter expressed surprise that she had not broken her 
neck. 

Applicable Law and Regulations-Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the evidence reflects that the veteran has 
complained of and been treated for problems of the neck and 
cervical spine from approximately 1993 forward and that 
surgery of the cervical spine was performed in June 1993.  
Various diagnoses have been made of the cervical spine from 
1993 forward and the Board finds that the evidence 
sufficiently establishes the existence of a current 
disability of the neck and cervical spine.  Thus, the first 
prong of the Caluza analysis has been satisfied.  

The service medical records were negative for evidence of 
complaints, findings, treatment, or a diagnosis of a 
disability of the neck or cervical spine.  Although the 
service medical records did document the incurrence of a fall 
from a helicopter in August 1978, the record did not indicate 
any injury to the neck or cervical spine, occurring at that 
time or otherwise throughout the veterans period of service.  
Likewise, a disability of the neck or cervical spine was not 
documented upon the veterans separation examination or upon 
post-service VA examination conducted in July 1980, within a 
year following the veterans discharge from service.  
Essentially, there is no objective evidence that the veteran 
injured her neck or cervical spine during service.  It was 
not until approximately 1993, more than 10 years following 
service, that complaints of neck problems were documented by 
the medical records on file.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
38 U.S.C. § 5107(a).  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  
In this case, the veteran has not presented competent medical 
evidence which establishes an etiological relationship 
between the currently claimed neck disability and service.  
Although the veteran has expressed her opinion that the 
disability of the neck and cervical spine is related to 
service, specifically the fall from a helicopter sustained 
therein, she does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting her own lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The medical 
records on file reflected that the veteran had experienced 
several intercurrent events including automobile accidents as 
well as altercations which may have resulted in neck pain.  
The medical evidence did not establish or even suggest an 
etiological nexus between the claimed disability of the neck 
and cervical spine, and the veterans service.

The Court has held that a claim for service connection is not 
well grounded if the claimant's service records do not show 
the claimed disability and there is no medical evidence to 
link a current disability with events in service or with a 
service connected disability.  See Montgomery v. Brown, 4 
Vet. App. 343 (1993).   Accordingly, the claim is not well 
grounded and must be denied.

Additional Matters

Because the veterans claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, although the veteran and her 
representative have requested that an examination be 
scheduled, the VA is under no duty to provide such.  VAs 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claim plausible.  The Boards decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make her claim well-grounded.

The veteran's representative contends that the VA has 
gratuitously expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well-grounded claim.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  The 
veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to VA 
Manual M21-1, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is not well-grounded.  
Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Federal Circuit Court clarified that claimant is 
required to submit and establish a well grounded claim prior 
to any duty on the part of the VA to develop the facts 
pertinent to the claimants claim.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
developing the claim presented.


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.


REMAND

The veteran has also contended that service connection is 
warranted for a psychiatric disability which she also 
maintains resulted from the fall from a helicopter which 
occurred while performing maintenance on a helicopter during 
service in 1978.  

Factual Background

The service medical records reflect that upon enlistment 
examination conducted in May 1977, psychiatric evaluation was 
normal.  An entry dated in early August 1978 indicated that 
the veteran sustained a left side injury following a 10 to 15 
foot fall from a helicopter.  The record reflected that there 
was no loss of consciousness, but that the veteran complained 
of sharp belly pain and injury to the left wrist.  The 
assessment was a fracture of the left wrist and a fracture of 
the ninth and tenth left ribs as well as contusions of the 
back and arms.  The veteran was given a permanent profile in 
December 1978 which provided that she not perform duties on 
top of helicopters.  A December 1978 record revealed that the 
veteran had been evaluated at the mental health clinic.  It 
was noted that she became panicked and exhibited other phobic 
symptoms when forced to work on helicopters.  It was 
determined that a diagnosis of phobic neurosis was not 
justified because of the unusual circumstances under which 
the veteran experienced phobic symptoms.  A transfer to 
another career field in which she was not required to work on 
helicopters was recommended.  It was determined that there 
was no evidence of a mental defect, emotional illness or 
psychiatric disorder of sufficient severity to warrant 
disposition through military channels.  The separation 
examination conducted in April 1980 revealed that the 
psychiatric evaluation was normal.

Post service, the veteran underwent a VA examination in July 
1980.  At that time, she complained of left arm and wrist 
problems.  No complaints, findings or a diagnosis of a 
psychiatric nature were made.

The veteran filed her original claim of entitlement to 
service connection for a mental condition in April 1995.  She 
indicated that her claimed psychiatric disability resulted 
from a fall from a helicopter which occurred during service 
in August 1978, at which time she hit her head.  She stated 
that she was under psychiatric treatment and that her doctor 
felt that the mental condition could be due to severe head 
trauma sustained during service.  The claim was denied by 
rating action of June 1995; the RO determined that the claim 
was not well grounded because the service medical records 
were negative for evidence of a head in jury sustained in 
service.

Subsequently, private medical records were submitted for the 
file.  Records dated in October 1987 reflected that the 
veteran was hospitalized and treated for major depression and 
substance abuse.  A 10 year history of substance abuse as 
well as treatment for depression at the age of 22 was noted.  
Private medical records showed that the veteran was 
hospitalized again in December 1987, at which time she was 
again treated for major depressive disorder and substance 
abuse.

Private medical records also revealed that the veteran was 
treated for symptoms of depression, auditory hallucinations, 
and inappropriate behavior in 1995.  In a medical record 
dated in June 1995, the medical history reflected that the 
veteran had a history of depression for a number of years 
which seemed to have originated with conflicts with her 
husband, who had severe psychiatric problems.  The diagnostic 
impressions included: major affective disorder; major 
depressive disorder recurrent; rule out schizophrenia, 
schizoaffective type depressed; alcohol addiction in 
remission; cocaine abuse in remission and marijuana abuse.

The veteran presented testimony at a Board hearing held in 
July 1998.  She testified that during service she had fallen 
off of a helicopter she was working on and that her problems 
began after this incident.  She stated that a private doctor 
had told her depression could have been caused by head 
trauma.  She indicated that post service she had initially 
sought psychiatric treatment in 1982.

Submitted at the hearing was additional evidence which was 
accompanied by a waiver of RO original consideration of that 
evidence, signed by the veteran.  See 38 C.F.R. § 20.1304.  
The evidence submitted at the hearing included a private 
medical statement received in July 1998.  Therein it was 
noted that the veteran had received psychiatric treatment 
from 1982 to 1984 but that the records had been purged.  
However, it was recalled that the veteran had been seen in 
the crisis clinic for depression and suicidal ideation and 
that she had initially been diagnosed with Axis I  major 
depression, single episode; and Axis II borderline 
personality disorder.  It was noted that during the course of 
her treatment she had made several suicide gestures but was 
not hospitalized, and that she was discharged in 1984 with a 
recommendation that she continue treatment.

A private medical statement of Dr. F. dated in June 1998 was 
also received at the hearing.  Therein it was noted that the 
veteran had been under the care of Dr. F. since November 1994 
and that she suffered from severe depression in addition to 
other conditions.  The doctor noted the veterans military 
history and stated that the veteran had reported that during 
service she had fallen off a helicopter which she was working 
on, sustaining fractured ribs, a fractured wrist, and neck 
pain which the veteran believed was the result of injuring 
her neck and hitting her head after the fall and being in and 
out of consciousness and dazed.  The doctor opined that the 
veterans psychiatric illness was related to injuries 
sustained in 1979 and to the subsequent chronic pain 
which she has experienced since that time. 

Analysis

The veteran's representative contends that the findings shown 
in the service medical records may be linked to the veteran's 
currently diagnosed psychiatric condition.  The Board 
believes that the matter of whether there is an etiological 
relationship between the symptoms which manifested during 
service and the currently diagnosed psychiatric condition 
should be investigated and that a VA examination should be 
scheduled so that this matter may be addressed.

The Board notes that the record reflects that the veteran 
initially received post-service psychiatric treatment from 
1982 to 1984.  However, the evidence also indicated that that 
those records were purged and are not obtainable.  
Nevertheless, a request for any pertinent records which have 
not yet been obtained will be made.

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). The United 
States Court of Veterans Appeals (Court) has held that the 
duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations, including examinations by a 
specialist when indicated, and the duty to obtain pertinent 
medical records.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990)

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which she has received treatment for her 
claimed psychiatric disability since 
discharge from service until 1982 (if any 
such records exist), and from 1995 to the 
present time.  After obtaining the 
appropriate releases from the veteran 
where necessary, the health care 
providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder must be made available to the 
examiner for longitudinal review in 
conjunction with the examination.  The 
examiner should state whether the veteran 
currently has a  psychiatric disorder, 
and if so, a diagnosis should be 
provided.  The examiner is also requested 
to opine as to the relationship, if any, 
between any currently manifested 
psychiatric condition and the veterans 
service, specifically the December 1978 
mental health clinic evaluation.  The 
examiner is requested to render an 
opinion, with reasons given, as to 
whether any currently manifested 
psychiatric condition is at least as 
likely as not etiologically related to 
the veterans service.  The report of the 
examination should be associated  with 
the veterans claims folder.

After the above development has been completed, the RO should 
readjudicate the veteran's claim.  If the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedure.  The Board 
intimates no opinion as to the ultimate conclusion warranted, 
pending completion of the requested development.  No action 
is necessary on the veteran's part until she receives further 
notice.

The veteran is free to furnish additional evidence while this 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
    This is a single judge memorandum decision and thus has no precedential weight.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992). However, such single judge decision may be cited "for any 
persuasiveness or reasoning it contains." Id.
- 2 -
